Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  June 28, 2010                                                                                                   Marilyn Kelly,
                                                                                                                     Chief Justice

  Rehearing No. 563                                                                                     Michael F. Cavanagh
                                                                                                        Elizabeth A. Weaver
                                                                                                         Maura D. Corrigan
                                                                                                        Robert P. Young, Jr.
  1 December 8                                                                                          Stephen J. Markman
                                                                                                        Diane M. Hathaway,
                                                                                                                          Justices


  136648


  PEOPLE OF THE STATE OF MICHIGAN,
            Plaintiff-Appellee,
  v                                                                  SC: 136648
                                                                     COA: 277012
                                                                     Wayne CC: 06-013878-01
  EDWIN DEWAYNE RICHMOND,
             Defendant-Appellant.
  ______________________________________
                                    AMENDMENT TO ORDER
         On order of the Court, this Court’s June 28, 2010 order is amended to correct the
  third paragraph to read as follows:

               Moreover, we note that the prosecutor has non-frivolous arguments
        such that she can appropriately seek to reinstate her case. The comments to
        MRPC 3.1 define “frivolous” as “an action taken primarily for the purpose
        of harassing or maliciously injuring a person.” In light of the intervening
        change in the law in Keller, in view of the fact that the prosecutor has
        received a unanimous Court of Appeals decision in her favor, and in view
        of the clarifying nature of the instant decision, we believe that reasonable
        arguments remain available to the prosecutor to explain why reinstatement
        of charges under these circumstances is appropriate.

        The remainder of the order and the separate statements of the Justices remain
  unchanged.




                            I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            June 28, 2010                       _________________________________________
                                                                                Clerk